EXHIBIT 32.2 – CFO Certification ROYAL INVEST INTERNATIONAL CORP. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of Royal Invest International Corp. (the "Company") on Form 10-KSB for the year ended December31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Nathan Lapkin, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C.ss. 1350, as added by ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. By: /s/ Nathan Lapkin Nathan Lapkin Chief Financial Officer August 3, 2007 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 ("Section 906"), or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Royal Invest International Corp., and will be retained by Royal Invest International Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
